Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 1 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 2 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 3 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 4 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 5 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 6 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 7 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 8 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 9 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 10 of 14
Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 11 of 14
         ,SM (R<' ' " ' "                                '    1\1 ' , ,
                                                             Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 12 of 14
                                                                                                                              dyiL COVER SHEET
         The JS 44 ClVII cover sheet and the l\lfonnatJon coj)gailieo herem ne1tlier replace nor supplement the filmg and service ofpleadmgs or other papers as required b}'. law, except as
         provided by local rules o(co!lft.; This fortnfaWroved by the Jud1c1al Conference of (he Umted States m September ! 974, 1s required for the use of the Clerk of Court for the
                                                                                                                                                                                                                                     1J(j)                      s 8@ •
         purpose of tmtiatmg the civil docke1 sheet (SEE INSTRUCTIONS ON NEXT PA.GE OF THIS FORM J

         I. (a) PLAINTIFFS                                                                                                                                                          DEFENDANTS
         Selective Insurance Company of Amenca                                                                                                                                    Truecare Home Care Services, Inc.
                                                                                                                                                                                  and Ash,a Nixon
               (b)                                                                                                                                                                  County of Residence of First Listed Defendant
                                                                                                                                                                                                                    (INV S PLAINTIFF C
                                                                                                                                                                                    NOTE        IN LAND CUNDEMNA TION CASES
                                                                                                                                                                                                THE TRACT OF LAND INVOLVED

              (c)       Attorneys (Finn Name. A.ddress, and Telephone                                                                                                                Attorneys (If Known)
         Michael T McDonnell 111, Kulak Rock LLP
         1760 Market Street, Suite 1100, Ph1ladelph1a, PA 19103
         215-299-4384
         II. BASIS OF JURISD CTION (Pla,ean "X"tnOneBoxOnly)                                                                                                   III. CITIZENSHIP OF PRINCIPAL PAR TIES (Place an                                                "X" 1n One Box for Plaznlljf
                                                                                                                                                                               (For Diverszty Cases Only)                                                and One Box/or Defendant)
         cl I       U S Government                                    cl 3       Federal Quest10n                                                                                                            PTF       DEF                                                  PTF         DEF
                         Plarnhff                                                  (US Government Nor a Party)                                                          Citizen of This State                rJ I      rJ I       Incorporated or Prtnc1pal Place                       cJ
                                                                                                                                                                                                                                    of Business In This State

         cl 2 :J S Government                                         ?S 4       D vers1ty                                                                              Citizen of Aoother State                                 lncorpotated and Pnnc1pal Place
                 Defendant                                                          ndzcate Czttzenshtp of Parties zn Item Ill)                                                                                                     of Busmess In Another State

                                                                                                                                                                                                                                  Foreign Nation




                                                  PERSONAL INJURY                                                       PERSONAL INJURY                                0 625 Drug Related Se12ure                  cl 422 Appeal 28 use 158                 :::J 3 75 False Clauns Act
                                               0 3 IO Atrplane                                                       rJ 365 Personal Injury •                                of Property 21 USC 881                0 42'.l Withdrawal                       8 376 Qui Tam (31 use
                                               rJ 3 I 5 Atrplane Product                                                     Product Liab,hty                          cJ 690Other                                         28 use 1;1                                 3729(a))
                      egot1able Instrume.nt              Liabiltty                                                   rJ 36 7 Health Care/                                                                                                                   0 400 State Reapportionment
                      ecovery of Overpayme.nt cJ 320 Assault. Libel &                                                       PharmaceutJcal                                                                 ~~=i]jR~O~l':iE~Ri:i;:~]g~;IE~[:::~o 41 OAntitrust
 •✓                 & Enforcement of Judgment            Slander                                                             Personal lnJury                                                                 0 820 Copynghts                                O 4 30 Banks and Banking
     I   (J
              • 5 : Medicare Act
              J52 Recovery of Defaulted
                                               0 330 Federal employers·
                                                         L1abil1ty
                                                                                                                             Product Liability
                                                                                                                     O 368 Asbestos Personal
                                                                                                                                                                                                             0 830 Patent
                                                                                                                                                                                                             n 835 Patent - AbbreV1ated
                                                                                                                                                                                                                                                            cl 450 Cornmerc.e
                                                                                                                                                                                                                                                            cJ 460 Deporta!lon
                    Student Loans              (J 340 Manne                                                                  lnJury Product                                                                           New Drug Af1Phcat1on                  :::J 4 70 Racketeer Influenced and
                    (Excludes Veterans)        0 345 Manne Product                                                           Liabi1ity                                                                       O 840 Trademark                                          Corrupt Orgamzationo


1/       cJ

         0
              15 l Recovery of Overpayment
                    ofVeteran·s Benefits
              !60 Stockholders Suits
                                                         L1ab1hty
                                               cJ 350 Motor Vehtcle
                                               0 355 Motor Vehicle
                                                                                                                       PERSONAL PROPERTY
                                                                                                                     n 370 Other Fraud
                                                                                                                     O 371 Truth m Lending
                                                                                                                                                                        O
                                                                                                                                                                                        LABOR
                                                                                                                                                                             710 Fau Labor Standards
                                                                                                                                                                                   Act
                                                                                                                                                                                                                  S      AL S
                                                                                                                                                                                                             :::, 861 HIA (1395ft)
                                                                                                                                                                                                             C) 862 Black Lun~(         ' 3)
                                                                                                                                                                                                                                                            rJ 480 Consumer Credit
                                                                                                                                                                                                                                                            n 485 Telephone Consumer
                                                                                                                                                                                                                                                                      Protecllon Act
                                                                                                                                                                                                                                                            '.1 490 Cable/Sat rv
         cl   :90 Otner Contrac•t                       Product L,abihty                                             n 380 Other Personal                              O     720 Labor/Management            :::J 861 DIWC/DI             405(g))
         '1   I 95 Contract Produc:t Liab1ltty 0 360 Other Persona:                                                          Property Damage                                       Rela!Jons                 (J 864 SSID Tille XV                           8 850 SecuntteslCornmodxl!es/
         cJ   : 96 Franchise                            Injury                                                       O 385 Property Damage                             cJ    740 Railway Labor Act           cl 865 RSI (405(g))                                      Exchange
                                               (J 362 Persona: lnJury •                                                      Product Ltabihty                          O     751 Fanuly and Medical                                                         cJ 890 Other Statutory Actions
                                                        Med,cal Mal ctJce                                                                                                          Leave Act               i,..-,,,-,-..,...---,,_,,,.,,._,...,',...,..--in 891 Agncultural Acts
         i __ _ R:.::E!aA:.:.'L:.:.:,.P~Ra:aO:.:.P.!aE:::R:;:.T_,.Y_ _4--.....;C:.;;.I:.;V_,.IL=RI=-G=fftS_.
                                                                                                       . ..__-+..:P.RI=SO'"'-'NE=R.,.P.::EaaT.:.I'l':,:IaaOa:.Naa:S'--1· 0   790 Other Labor L1ngauon      1---FE=D=E_RA=L,.T,.,..AX=S...U_I'-''1'-·S..,..-tcJ 893 Environmental Matters
         :J 2,0 Land C'ondemnanon                                        cl 440 Othez Cm! Rights                              Habeas Corpus.                             0   791 Employee Reurement          cJ 870 Taxes (US Plarnhf{                      8 895 Freedom of lnformallon
         n 220 Foreclosure                                               O 441 Votmg                                    rJ 46.3 Ahen Detarnee                                     Income Secunl)' Act                  or Defendant)             \                    Acr
         :J 230 Rent Lease & EJectment                                   cJ 442 Employment                               n 5IO Motions to Vacate                                                             cJ 8 7 I IRS·-'rhtrd Party                     ::J 896 ArbitrahOn
         cJ 240 Torts to Land                                            :J 443 Hvusmg/                                           Sentence                                                                             26 USC 7609                          n 899 Adm,mstrative Procedure
         0 245 Tort Product L,ab,:ity                                          Accommodallons                        O 5 JO Cleneral                                                                                                                                  Act/ReV!ew or Appeal of
         :J 290 All Other Real Property                             O 445 Amer w!D1Sab1lihes • cl 535 Death Penalty                                                             , IMMIGRATION "                                                                      Agency Decision
                                                                           Employment              Other:                                                              0     462 Naturahzallon App.1catton                                                  8 950 Const1tullonal1ty of
                                                                    0 446 Amer w/DisabC,l!os • ::J 540 Mandamus & Other                                                rJ    465 Other ltmmgral!on                                                                    State Statutes
                                                                           Other               O 550 CIVll Rights                                                                 A.cttons
                                                                    cl 448 Eduoat10n           rJ 5SS Prison Cond,tion
                                                                                               (J 560 CIYll Detamee ,
                                                                                                       Conchllons of
                                                                                                       Confmement

         V.          RIGIN              (Ptacean "X"' m One Box Only)
         X1           ngmal                      :"J 2 Removed from                                  '.J     3     Remanded from                             0 4 Retnstated or                CJ 5 Transferred from              n    6 Mult1distnct                ::J 8 Multtdistnct
                      roceedmg                         State Court                                                 Appellate Court                                      Reopened                      Another D1stnLt                   Litigation.                       I .1 t1gat1on -
                                                                                                                                                                                                       s   cify)                        Transfer                          Dtrect File
                                                                           Cite the US C1v1I Statute under which you are filmg (Do not cite jurisdictional statutes unless diversity}
                                                                            DIvers,ty - 28 U S.C. § 1332
                   CAUSE OF ACTION                                       1-B_n_e_f_d-es-=c'--np_tt_o_n_o_f_ca_u_s_e-"'----------------------------------,...----
                                                                            lnsurance coverage declaratory judgment action
         VII. REQUESTED IN     n CHECK IF THIS IS A CLASS ACTION                                                                                                             DEMANDS                                          CHECK YES only 1f demanded m
              COMPLAINT:          CNDER RULE 23, FR Cv P.                                                                                                                       Declaratory Judgment                          JL'RY DEMAND:                   ::J Yes
         VIII. RELATED CASE(S)
                                (See mstruc11ons)
               IF A!'lY                           JCDGE   nla
         DATE                                                                                                             SIGNAT'JRF OF ATIOR
                    01/22/2020                                                                                          Isl Michael T MCLm•Hll~~rvL/.,..,,.,,
         FOR OFF CE USE ONLY

              RF.CBIPT#                                      AMOUNT                                                              APPL YING IFP                                                     JUOOE                                                            __ai .2020_
                                                                                                                                                                                                                                                 JAN 2 2 2020
                               Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 13 of 14
                                                         .\     UNITED ST A TES DISTRICT COVRT
                                                          tOR THE EASTER.~ DISTRICT OF PENNSYLVANIA                                     c:P-D-Ct/- 3 f(o
                                                                              DESIGNATION FORM                                             ~ fi
                                 sed'by counsel or prose plat11jf to indicate the category of the case for the purpose of assignment to thfJt/lVrtate cttlend
                                                                                                                                                                  386
 Address of                                 40 Wantage Ave, Branchv1lle, N J 07890

 Address ~f Deferiaan~_r~:d"' ·· 2860 Dekalb Pike, No~r;stown, Pen-n. 19401 and 3450 Ormes                                          St., Ph1ladelph1; Penn-· 19134
 Place of Accident, Incident or Transactloff 2860 Dekalb Pike, Norristown, Penn. 19401 and/or 240 Highland Ave., Wayne, Penn 19087



 RELATED CASE, IF ANY:

Case Number                              n/a                        Judge. _ __                                                  Date Tenrunated:

C1v1l cases are deemed related when· Yes 1s answered tb any of the foLowmg questions

        ls this case related to property mcluded man ear:1er numbered smt pendmg or w1thm one year                                      YesD                No~
        previously termmated action m 1}11s court?

2       Does this case involve the same hsue of fact or grow out of the same transaction as a pnor suit                                 YesD                No~
        pendmg or withm one year prevrusly termmated action in this court?

3       Does tlus case mvolve the validity or mfrmgement of a patent already m smt or any earlier                                   YesO                    No~
        numbered case pending or WJth1h one year prev10usly termmated action ofth1s court?

4       ls this case a second or sucfess1ve habeas corpus, social security appeal, or pro se c1v1I rights
        case filed by the same md1v1dua]?
                                                                                                                                    YesO                    No~


I certify that, to my knowledge, the w1thm case              D is   ~ n o t related to any case now pendmg or w1thm one year prev10usly termmated action m
this court except as noted above

DATE         ~/22/2020_ _ _ _ _                                                                                                         ID No 60111
                                                                             Attorney-at-Law I Pro Se Plaintiff                               Attorney ID   #   (if applicable)


CIVIL: (Place a ✓ in one category only)

A.              Federal Question Cases:                                                                  iversity Jurisdiction Cases:

01             Indemnity Contract, Marme Contract, and All Other Contracts                                  Insurance Contract and Other Contracts
•032           HLA
               Jones Act-Per~ona: InJury
                                                                                                            Airplane Personal Injury
                                                                                                            Assault, Defamation
•       4      Antitrust                                                                                    Marme Persona! lnJury

B!
•       7
               Patent
               Labor- Management Relat10m
               CIVI: Rights
                                                                                               ••    7
                                                                                                            Motor Vehicle Persona! Injury
                                                                                                            Other Personal Injury (Please specify)
                                                                                                            Products Liab1hty
• 8            Habeas Corpus                                                                    ••   8      Products L1ab1bty - Asbestos

B
0
  io    II
               Secunt1es Act(s) Cases
               Social Secunty Review Cases
               All other Federal Question Cases
                                                                                                     9      A!I other D1vers1ty Cases
                                                                                                            (Please specify) _ _ _ _ _ _ _ __
                                                                                                                                                        ------- ---
               (Please specify) _ _ _ _ _ _ __



                                                                                ARBITRATION CERTIFICATION
                                                      (The effect of this cer11fica11on 1s to remove the case from e/rgtb1l1ty for arbitration)

I,_      Michael T. McDonnell                          111_,counselofrecordorproseplam11ff,doherebycert1fy


                 ursuant to Local CIVIi Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this c1v1l action case
                  ceed the sum of $150,000 00 exclusive of mterest and costs:

                     ellef other than monetary damages 1s sought


                                                                                                                                        ID No 60111
                                                                                                                                              Attorney ID   #   Of applrcable1

NOTE A tnal de nova will be a tnal by Jury only 1f there has been comphance with FR C.P 38

Cn, 609 (5/20 I BJ



                                                                                                                                                            JAN 22 2020
       Case 2:20-cv-00386-AB Document 1 Filed 01/22/20 Page 14 of 14
                                                       i.   l·

                                               .,.,.
                                                       4\
                                                       "".,.
                           IN TIIE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PEN~SYL VANIA

                       CASE MANAGEMENT TRACK DESIGNATION :FORM

        Selective Insurance Co. of America
                                                                             CMLACTION

                          v.
         Truecare Home Services Inc , et al.                                   20              388~
                                                                             NO.
In accordance with the Civil JustJ.ce Expense and Delay Reduction Plan of this court, counsel for
plamtJ.ff shall complete a Case Management Track Designation Form in a:J. civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 lJ.S.C. § 2241 through§ 2255.                            ( )

(b) Social Secunty - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plamtiff Social Security Benefits.                                   ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving clauns for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special


                                                                                                  ~
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.
                                                                                                  {/
    Jan. 22,2020
Date                                                                     Attorney for
        215-299-4384                                                   miChael.mcdonnell@kutakrock.com
                                          215-981-0719

Telephone                               FAX Number                       E-Mail Address


(Civ 660) 10/02




                                                                                              JAN 22 2020
